Citation Nr: 0500154	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  98-05 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Eligibility for death pension benefits as an adult helpless 
child of the veteran.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant in this case (also referred to as claimant) is 
the daughter of the veteran, who served on active duty during 
World War II, to include from June 1945 to August 1946 and 
from October 1947 to March 1950.  The veteran died in May 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from administrative actions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

All of the RO hearings scheduled in April and July 1997 were 
canceled.  The claimant also failed to appear for a Central 
Office (CO) Board hearing scheduled in December 2004.  The 
appellant has neither given good cause for failure to appear 
nor asked that the hearing be rescheduled; therefore, the 
hearing request is deemed withdrawn.  38 C.F.R. §  20.704 
(2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim and provides that VA 
will notify the claimant and the claimant's representative, 
if any, of information required to substantiate a claim and 
will assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).  The amendments became effective on 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA, have not been fulfilled regarding the issue on appeal.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The RO has not provided the 
appellant with a copy of the regulations implementing the 
VCAA nor complied with its notice requirements; this should 
be done on remand.  Moreover, the Board notes that the duty 
to assist includes attempting to obtain treatment, Social 
Security Administration (SSA), and employment records and 
providing a VA opinion when necessary for an adequate 
determination.

The appellant contends that she should be eligible for death 
pension benefits as an adult helpless child of the veteran 
because, as a minor child, she was treated at Grady Memorial 
Hospital for a basilar skull fracture, a concussion, and 
blunt trauma to the abdomen sustained in a motor vehicle 
accident, in June 1969.  She contends that she is eligible 
for death pension benefits as an adult helpless child 
because, although she was married at the age of 19 on July 3, 
1972, she was granted a divorce from her husband on February 
28, 1975, prior to November 1, 1990.  An undated private 
physician's statement reflects treatment for several years 
for severe degenerative joint disease in both knees, which 
had made the appellant unable to work or to participate in 
her regular activities.  The claimant was scheduled for a 
left total knee replacement in December 1996 and expected to 
be in post-operative recuperation for approximately four 
months following surgery.  Her physician added that it was 
unlikely that the appellant would be employable for an 
indefinite period of time.  

In a January 1997 administrative decision, the RO denied the 
appellant's claim for death benefits due to excessive income.  
In a March 1997 statement, the appellant's representative 
asked that VA exclude Social Security Income (SSI) and 
readjudicate her claim.  Subsequently, in an April 1997 
administrative decision, the RO denied her claim based on the 
fact that she had previously been married and as such the 
claimant could not show entitlement as a helpless child, 
without regard to her income level.

An eligible child of a veteran may be entitled to death 
pension when the veteran served in a period of war or the 
veteran was entitled to receive compensation at the time of 
his death and the child is not in the custody of a surviving 
spouse eligible for pension.  38 U.S.C.A. §§ 1310, 1318, 1542 
(West 2002).  Death pension benefits require a specific 
relationship with the veteran in order to be eligible to make 
a claim for benefits.  The appellant in this case is claiming 
benefits on the basis of her status as a child of the 
veteran.  Although the appellant is certainly the daughter of 
the veteran, that is not dispositive of whether she is 
eligible to claim benefits.

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be "unmarried" and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. §§ 3.57(a)(1), 
3.356 (2004).  Marriage of a child shall not bar the 
furnishing of benefits if the marriage was void or has been 
annulled by a court having basic authority to render 
annulment decrees, unless it is determined by VA that the 
annulment was obtained through fraud by either party or by 
collusion.  On or after January 1, 1975, marriage of a child 
terminated prior to November 1, 1990, shall not bar the 
furnishing of benefits to or for such child provided that the 
marriage has been terminated by death or has been dissolved 
by a court with basic authority to render divorce decrees 
unless VA determines that the divorce was secured through 
fraud by either party or by collusion.  38 U.S.C.A. § 103(e) 
(West 2002); 38 C.F.R. § 3.55(b).  The Congressional Omnibus 
Budget Reconciliation Act of 1990, Public Law 101-508, 
eliminated reinstatement of benefits to children who had 
married upon termination of the former marriage.  This 
provision applies to claims, like the one here, received on 
or after November 1, 1990.  

If the claimant does not have a disqualifying marital 
impediment, then she might be eligible for death pension 
benefits if she can show that she is an adult helpless child.  
To do so, a "child" must have been shown to have become 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
See 38 C.F.R. § 3.356(a) (2004); Dobson v. Brown, 4 Vet. App. 
443, 445 (1993).  Rating determinations will be made solely 
on the basis of whether the child is permanently incapable of 
self-support through his or her own efforts by reason of 
physical or mental defects.  The question of permanent 
incapacity for self-support is one fact for determination by 
the rating agency on competent evidence of record in the 
individual case.  Bledsoe v. Derwinski, 1 Vet. App. 32, 33 
(1990).  Rating criteria applicable to disabled veterans are 
not controlling.  See 38 C.F.R. § 3.356(a).

Principal factors to be considered in rendering a 
determination of permanent incapacity for self-support under 
38 C.F.R. § 3.356(b) are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been short intervening periods when his or her 
condition was such that he or she was employed, provided that 
the cause of the incapacity is the same as that upon which 
the original determination was made and there were no 
intervening diseases or injuries that could be considered as 
major factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability should not be considered 
as rebutting permanent incapability of self-support otherwise 
established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of the parents, and the like.  In those cases where 
the extent and nature of disability raised some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there would be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment only afforded solely upon 
sympathetic or charitable considerations and which involved 
no actual or substantial rendition of services.  38 C.F.R. § 
3.356(b) (2004).

The evidence of record shows that the appellant was married 
in July 1972 to [redacted]
and that she was granted a divorce 
from him in February 1975.  The veteran died on May [redacted]
, 1992.  
But, the Board notes that a February 1995 letter from the 
SSA, concerning her SSI award, is addressed to [redacted] 
.  It is unclear whether the appellant remarried 
following her divorce in 1975, to include on a common-law 
basis under Georgia law, so as to render her ineligible for 
VA benefits as an unmarried "child."  On remand, the RO 
should ask the appellant to provide a marital history and to 
explain why she was using the last name of [redacted] and should 
obtain copies of SSA records supporting her SSI award, SSI 
payment amounts, and detailing her earnings from employment 
since her eighteenth birthday in March 1971.  The RO should 
ask the appellant to identify health care providers from 
childhood to the present and to sign release of information 
authorizations for medical records not already in the record, 
so that they may be associated with the file.  The Board 
reminds the claimant that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  

After receipt of the above, and only if the claimant does not 
have a marital impediment, the claims file should be reviewed 
by a VA physician for an opinion as to whether it is as 
likely as not that the appellant is, and was, permanently 
incapable of self-support due to a mental and/or physical 
disability(ies), prior to the date of attaining the age of 
18.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the appellant to 
identify all health care providers that 
have treated her for any physical, 
psychological or psychiatric disorder, 
from March 1971 to the present.  The RO 
should obtain records from each health 
care provider she identifies that might 
have records, including records from 
Maurice Jove, M.D., if not already in the 
claims file.  If records are unavailable, 
please have the provider so indicate.

2.  The RO the entire file 
and ensure for the issue on appeal that 
all notificationshould request copies of any 
decision(s) and accompanying application 
information showing marital status and 
medical records submitted in support of 
any claim by the appellant for Social 
Security Income (SSI) or disability 
benefits from the Social Security 
Administration (SSA).  The RO should also 
ask the SSA for a history of employment 
earnings for the appellant from March 
1971.  If records are unavailable, SSA 
should so indicate.

3.  The RO must review  and development 
necessary to comply with 38 
U.S.C.A.§ 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004)), as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must inform the claimant (1) of 
any information and evidence not of 
record that is necessary to substantiate 
her claim for death pension benefits as 
an adult helpless child, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) request that 
the claimant provide any evidence in her 
possession that pertains to her claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

4.  After completion of 1 through 3 
above, and only if the appellant does not 
have a disqualifying marital impediment, 
the RO should have the claims folder and 
this Remand reviewed by a VA physician, 
and the report should so indicate, to 
clarify the nature and time of onset of 
any physical, psychological or 
psychiatric disorder(s).  The report 
should include a detailed account of the 
appellant's employment history and 
medical treatment since March 1971 based 
on the information in the record.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
that the appellant, is, and was, 
permanently incapable of self-support due 
to a mental and/or physical 
disability(ies), at the date of attaining 
the age of 18 on March [redacted]
, 1971, 
considering the criteria outlined on 
pages 5, 6 and 7 above. 

A complete rationale should be provided 
for any opinion given.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

5.  After completion of the above, the RO 
should readjudicate the appellant's 
claim, including any additional evidence 
obtained by the RO on remand.  If the 
determination remains adverse, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until she receives further notice.  The appellant 
and her representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



